EXHIBIT 10.3

SCHEDULE OF PARTIES TO THE FORM OF

AMENDED EMPLOYMENT AGREEMENT

Each of the parties identified in the table below is party to an employment
agreement with Advanced Medical Optics, Inc. (the “Company”) substantially in
the form attached to the Company’s Form 10 as Exhibit 10.9(a). Each party’s
employment agreement is identical except for such party’s base salary, position,
agreement date and prior agreements, each of which is set forth in the table
below. The agreements of Messrs. Meier and Trenary were previously amended in
October 2004 for the purpose of reflecting their then titles and adjusted
salaries, and Mr. Trenary’s employment agreement was further amended in November
2007, filed as Exhibit 10.5(d) to the Company’s Form 10-K for the year ended
December 31, 2007. All of the employment agreements were further amended on
July 31, 2008 substantially in the form attached as Exhibit 10.2 to the
Company’s Form 10-Q for the quarter ended June 27, 2008.

 

EMPLOYEE NAME

   BASE
SALARY   

POSITION

  

AGREEMENT DATE

  

PRIOR AGREEMENTS

Richard A. Meier

   $ 520,000    President and Chief Operating Officer    April 8, 2002, amended
October 1, 2004    Agreement between Allergan and Executive dated April 8, 2002

Douglas H. Post

   $ 380,000    Executive Vice President and President, Corneal Refractive Group
   December 14, 2004 (but effective only upon completion of the VISX merger)   
Not applicable

Jane E. Rady

   $ 342,400    Executive Vice President, Strategy and Corporate Development   
April 8, 2002    Agreement between Allergan and Executive dated April 8, 2002

C. Russell Trenary III

   $ 380,000    Executive Vice President, Global Public Policy and Medical
Education    April 24, 2002, amended October 1, 2004 and November 15, 2007   
Agreement between Allergan and Executive dated April 24, 2002

Aimee S. Weisner

   $ 321,000    Executive Vice President, Administration, and Secretary   
January 18, 2002    Retention Agreement among the Company, Allergan and the
Executive dated January 18, 2002